1    ROBERT L. FORKNER (CSB# 166097)
     FORKNER, ORLANDO & ECHEVARRIA
2
     722 Thirteenth Street
3    Modesto, CA 95354
     Phone: (209) 544-0200
4    Fax: (209) 544-1860
     rforkner@forknerlaw.com
5

6    Attorney for defendant,
     ALFONSO MAGANA
7

8                      IN THE UNITED STATES DISTRICT COURT FOR THE
9
                                EASTERN DISTRICT OF CALIFORNIA
10
     THE UBITED STATES OF AMERICA,                     Case No.: 2:14-CR-0040-WBS
11
                   Plaintiff,
12
     vs.                                               REQUEST FOR RECONVEYANCE AND
13                                                     PROPOSED ORDER
14   ALFONSO MAGANA,
                                                       HONORABLE WILLIAM B. SHUBB
15                 Defendant                           UNITED STATES DISTRICT JUDGE
16
            I, ROBERT L. FORKNER, declare as follows:
17
            1.     I am an attorney licensed to practice law in all courts in the State of California;
18

19
                   the Federal Northern, Eastern and Southern District Courts, as well as the United

20                 States Courts of Appeals for the Ninth Circuit. I am a Certified Criminal Law

21                 Specialist by the California State Bar of Legal Specialization.
22
            2.     At the time of sentencing I was the attorney of record for the defendant,
23
                   ALFONSO MAGANA.
24

25
            3.     On March 12, 2014, ALFONSO MAGANA GUZMAN, recorded an executed

26                 Deed of Trust (Short Form) for the property commonly known as: 557 Traina

27

28
1                  Drive, Patterson, CA 95363, for bail purposes in the name of United States
2
                   District Court Clerk.
3
            4.     On October 2, 2017, defendant, ALFONSO MAGANA was sentenced to one year
4
                   probation, which he successfully completed.
5

6           5.     At this time, Request is hereby made that the property listed in Deed of Trust No.:

7                  2014-0011378-00 received from ALFONSO MAGANA GUZMAN, entered by
8
                   the Recorder of Stanislaus County, be reconveyed.
9

10
            Dated this 5th day of April, 2019.
11

12

13          Respectfully submitted,                 /s/ Robert L. Forkner
                                                    ROBERT L. FORKNER
14
                                                    Attorney for the Defendant
15

16

17

18
                                                    ORDER
19

20

21          IT IS HEREBY ORDERED that the property listed in Deed of Trust

22   No.: 2014-0011378-00 received from ALFONSO MAGANA GUZMAN, entered by the
23
     Recorder of Stanislaus County be reconveyed.
24
     Dated: April 9, 2019
25

26

27

28
